        Case 1:14-cr-00774-RJS Document 56
                                        55 Filed 12/02/20 Page 1 of 1




                                              December 2, 2020

  By ECF

  Honorable Richard J. Sullivan
  United States Circuit Judge
  Court of Appeals for the Second Circuit
  40 Foley Square
  New York, New York 10007

  Re:    United States v. Javier Lavayen, 14 Cr. 774 (RJS)

  Dear Judge Sullivan:

          I write on consent (Assistant U.S. Attorney Drew Skinner) to respectfully request
  that the Court adjourn the conference scheduled for December 3, 2020 at 3:30 p.m. for a
  period of around one week. Mr. Lavayen is housed at the Essex County facility in New
  Jersey, and I have not had sufficient time to meet with Mr. Lavayen so that we can advise
  the Court how he intends to proceed in connection with the charged violations of
  supervised release.


                                       Respectfully submitted,


                                       /s/
                                       Martin S. Cohen
                                       Ass’t Federal Defender
                                       Tel.: (212) 417-8737

  cc:    Drew Skinner, Esq. by ECF
On consent of the parties, IT IS HEREBY ORDERED THAT the conference in this
matter is adjourned to Monday, December 14, 2020 at 11:00 a.m. The Court
will email the parties directly with instructions for accessing the
CourtCall proceeding. A separate order will follow containing instructions
for members of the public to monitor the proceedings.

SO ORDERED.
Dated:     December 2, 2020                       ___________________________
           New York, New York                     RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
